Title: To Thomas Jefferson from Pseudonym: "A Native American", 10 July 1808
From: Pseudonym: “A Native American”
To: Jefferson, Thomas


                  
                     Thos. Jefferson Esqr:
                     Philadelphia July 10th 1808
                  
                  The Situation of our Country is such as ought to alarm Every Native American for the Honor an National Character which we ought to hold in the Scale of Nations and Rouse The Spirit of Independance to assert our National Rights—
                  as the Combination of Foreign Powers against our Commerce Can only be Obviated by a desided and Manly Conduct let me Recommend to your consideration Certain Regulations which will Destroy party Glamour and Restore National Confidence in the Exceution—
                  as the Situation of affairs will not admit Small Vessels to go to Sea without great Risque, Suppose The Government Should have the whole of the Vessels of the U.S. over the Burthen of 200 Tons (Void in port) appraised and the whole Sum fundd and Each Individual hold Stock to the Value of his Ship or Ships and when Peace Shall be Restored Each owner or the person holding the Stock Shall be obliged to Receive his vessel with a Certain gratuity for damages by Time and government appoint persons of the proper cair of such Vessels—
                  Then Make a Law authorising Citizens to form themselves into Companys of Merchants for the purpose of Carrying on Commerce in Vessels which Shall Carry not Less Than 36 Guns with 200 Men and Trade with any Power who will admit us and defend our property on the High Seas against Pirates of all discription Such a measure would Restore public Confidence
                  That Commerce is of the first Importence to this Country is Obvious it is far More advantagous (it is a Self Evadent Truth That the Merchants have grown Rich The farmer also) Than manufactures we have for Ten years Past Sent The Raw Material to a Foreign Market and Their it has Sold for a price That Enabled the Shipper To pay the Ship her Freight and a Considerable profit Remained from the proceeds of That Raw Material Manufactures has been purchased and brought to this Country paid a freight duties to Government & a Commission and Then Sold for Less Money Than Than they Could be manufactured—These are proofs Positive and need no Comments—
                  You Sir who was one of the Bulwork of our liberty and now the guardian Thiroff with the Philosophical Talents you possess must be well aware That the Idea of our becoming a manufacturing Nation. is Impossabl. you know mankind well Enough to know when they have Contracted habits in Their Infancy. and Grew up with Such habits. That Force May Compell them to Relinquish. but no arguments. will perswade them to Change those favorite habits
                  under Such Impressions I hope and Trust That Such Measures willl be adopted as will Remove the Evils that Now awaits us
                  you will Excuse My name when I asure you I am no  holder—
                  With Much Respect &c &c &c
                  
                     
                        a Native American
                     
                  
               